Hough, J. —
This was a proceeding by the plaintiff for assignment of dower. On the 7th of September, 1864, A. W. Joffries was the owner of the land described in plaintiff’s petition. On the 3rd day of October, 1865, said land was sold under execution against said Jeffries, and was conveyed by the sheriff' to one Thomas Crow, A. W. Jeffries having furnished the purchase money. In January, 1867, the plaintiff married said Jeffries. On the 23rd day of March, 1870, Crow conveyed said property to the children of Joffries, and on the same day executed a conveyance of an undivided fourth of the same property to Louis Wehrmann in trust for the plaintiff herein, who was then his wife. On the 9th day of June, 1874, the circuit court of Franklin county, in a proceeding instituted by the creditors of said A.W. Jeffries for that purpose, set aside the deeds of Crow to the wife and children of Jeffries, and the deed from the sheriff to Crow, as having been made in fraud of the creditors of said Jeffries, and at a sale of said property to pay the debts of said Jeffries, the defendant, Lange, became the purchaser.
*47On these facts we are of opinion that the plaintiff is not entitled to dower in the lands purchased by the defendant. Jeffries was neyer seized of the lands in question during the coverture. Before his marriage these lands had passed to Crow by a conveyance which was good against him and his heirs, it having been made to hinder, delay and defraud his creditors. Had matters continued m this condition until the death of Jeffries, it is clear that plaintiff would not have been entitled to dower. Whithead v. Mallory, 4 Cush. 138. The subsequent conveyances by Crow for the benefit of the children of Jeffries and the plaintiff’, gave the plaintiff no additional right to dower in this land. When these conveyances and the deed to Crow wore set aside by the judgment of the circuit court as having been made in fraud of creditors, the property passed by them did not become assets of the estate of A. W. Jeffries for the payment of his debts and subject to the right of dower.
These conveyances wore not absolutely void, but were void only as to creditors, and such conveyances could only be avoided by them to an extent sufficient to satisfy their debts. Whatever remained after satisfying t'he claims of creditors belonged to the grantees in the fraudulent deeds, as those deeds were good as against the grantor. Whithead v. Mallory, 4 Cush. 138. The judgment of the circuit court giving the plaintiff dower- in this property must, therefore, be reversed.
All concur.